Exhibit 10.2

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of September 16, 2019 (the “Amendment Effective Date”), is made among Rubius
Therapeutics, Inc., a Delaware corporation (the “Borrower”), Solar Capital Ltd.,
a Maryland corporation (“Solar”), in its capacity as collateral agent (in such
capacity, together with its successors and assigns in such capacity, “Collateral
Agent”) and the Lenders listed on Schedule 1.1 of the Loan and Security
Agreement (as defined below) or otherwise a party hereto from time to time
including Solar in its capacity as a Lender (each a “Lender” and collectively,
the “Lenders”).

Borrower, the Lenders and Collateral Agent are parties to a Loan and Security
Agreement dated as of December 21, 2018 (as amended, restated or modified from
time to time, the “Loan and Security Agreement”).  Borrower has requested that
the Lenders agree to certain amendments to the Loan and Security Agreement.  The
Lenders have agreed to such request, subject to the terms and conditions hereof.

Accordingly, the parties hereto agree as follows:

SECTION 1        Definitions; Interpretation.

(a)          Terms Defined in Loan and Security Agreement.  All capitalized
terms used in this Amendment (including in the recitals hereof) and not
otherwise defined herein shall have the meanings assigned to them in the Loan
and Security Agreement.

(b)          Interpretation.  The rules of interpretation set forth in
Section 1.1 of the Loan and Security Agreement shall be applicable to this
Amendment and are incorporated herein by this reference.

SECTION 2        Amendments to the Loan and Security Agreement.

(a)          The Loan and Security Agreement shall be amended as follows
effective as of the Amendment Effective Date:

(i)           Amended Definitions.  The following definitions are hereby amended
as follows:

“Permitted Indebtedness”.  Clause (d) of the definition of “Permitted
Indebtedness” is hereby amended and restated as follows:

“(d)        (i) unsecured indebtedness to trade creditors; and (ii) Indebtedness
in connection with credit cards incurred in the ordinary course of business not
to exceed Seven Hundred Fifty Thousand Dollars ($750,000.00) in the aggregate
outstanding at any time;”

“Permitted Liens”.  Clauses (i) and (j) of the definition of “Permitted Liens”
 are hereby amended and restated as follows:

“(i)         Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7;

“(j)         Permitted Licenses; and”

“Permitted Liens”.  The definition of “Permitted Liens” is hereby amended by
adding the following new clause (k) to the end of such definition:

“(k)        Liens securing Indebtedness permitted under clause (d)(ii) of the
definition of “Permitted Indebtedness.”

 

 



1



 

(b)          References Within Loan and Security Agreement.  Each reference in
the Loan and Security Agreement to “this Agreement” and the words “hereof,”
“herein,” “hereunder,” or words of like import, shall mean and be a reference to
the Loan and Security Agreement as amended by this Amendment.

SECTION 3        Conditions of Effectiveness.  The effectiveness of Section 2 of
this Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

(a)          Fees and Expenses.  The Borrower shall have paid (i) all invoiced
costs and expenses then due in accordance with Section 5(e), and (ii) all other
fees, costs and expenses, if any, due and payable as of the Amendment Effective
Date under the Loan and Security Agreement.

(b)          This Amendment.  Collateral Agent shall have received this
Amendment, executed by Collateral Agent, the Lenders and the Borrower.

(c)          Representations and Warranties; No Default.  On the Amendment
Effective Date, after giving effect to the amendment of the Loan and Security
Agreement contemplated hereby:

(i)           The representations and warranties contained in Section 4 shall be
true and correct on and as of the Amendment Effective Date as though made on and
as of such date; and

(ii)          There exist no Events of Default or events that with the passage
of time would result in an Event of Default.

SECTION 4       Representations and Warranties.  To induce the Lenders to enter
into this Amendment, the Borrower hereby confirms, as of the date hereof, (a)
that the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Change; and (c) that the information
included in the Perfection Certificate delivered to Collateral Agent on the
Effective Date remains true and correct.   For the purposes of this Section 4,
(i) each reference in Section 5 of the Loan and Security Agreement to “this
Agreement,” and the words “hereof,” “herein,” “hereunder,” or words of like
import in such Section, shall mean and be a reference to the Loan and Security
Agreement as amended by this Amendment, and (ii) any representations and
warranties which relate solely to an earlier date shall not be deemed confirmed
and restated as of the date hereof (provided that such representations and
warranties shall be true, correct and complete in all material respects as of
such earlier date).

SECTION 5        Miscellaneous.

(a)          Loan Documents Otherwise Not Affected; Reaffirmation; No Novation.

(i)           Except as expressly amended pursuant hereto or referenced herein,
the Loan and Security Agreement and the other Loan Documents shall remain
unchanged and in full force and effect and are hereby ratified and confirmed in
all respects.  The Lenders’ and Collateral Agent’s execution and delivery of, or
acceptance of, this Amendment shall not be deemed to create a course of dealing
or otherwise create any express or implied duty by any of them to provide any
other or further amendments, consents or waivers in the future.

(ii)          Borrower hereby expressly (1) reaffirms, ratifies and confirms its
Obligations under the Loan Agreement and the other Loan Documents, (2)
reaffirms, ratifies and confirms the grant of security under Section 4.1 of the
Loan and Security Agreement, (3) reaffirms that such grant of security in the
Collateral secures all Obligations under the Loan and Security Agreement, and
with effect from (and including) the Amendment Effective Date, such grant of
security in the Collateral: (x) remains in full force and effect notwithstanding
the amendments expressly referenced herein; and (y) secures all Obligations
under the Loan and Security Agreement, as amended by this Amendment, and the
other Loan Documents, (4) agrees that this Amendment shall be a “Loan Document”
under the Loan and Security Agreement and (5) agrees that the Loan and Security
Agreement and each other Loan Document shall remain in full force and effect
following any action contemplated in connection herewith.





2



 

(iii)         This Amendment is not a novation and the terms and conditions of
this Amendment shall be in addition to and supplemental to all terms and
conditions set forth in the Loan Documents. Nothing in this Amendment is
intended, or shall be construed, to constitute an accord and satisfaction of
Borrower’s Obligations under or in connection with the Loan and Security
Agreement and any other Loan Document or to modify, affect or impair the
perfection or continuity of Agent’s security interest in, (on behalf of itself
and the Lenders) security titles to or other liens on any Collateral for the
Obligations.

(b)          Conditions.  For purposes of determining compliance with the
conditions specified in Section 3, each Lender that has signed this Amendment
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless Collateral Agent
shall have received notice from such Lender prior to the Amendment Effective
Date specifying its objection thereto.

(c)        Release.  In consideration of the agreements of Collateral Agent and
each Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
fully, absolutely, unconditionally and irrevocably releases, remises and forever
discharges Collateral Agent and each Lender, and its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Loan and Security Agreement, or any of the other
Loan Documents or transactions thereunder or related thereto.  Borrower
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.  Borrower
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.

(d)          No Reliance.  The Borrower hereby acknowledges and confirms to
Collateral Agent and the Lenders that the Borrower is executing this Amendment
on the basis of its own investigation and for its own reasons without reliance
upon any agreement, representation, understanding or communication by or on
behalf of any other Person.

(e)          Costs and Expenses.  The Borrower agrees to pay to Collateral Agent
within ten (10) days of its receipt of an invoice (or on the Amendment Effective
Date to the extent invoiced on or prior to the Amendment Effective Date), the
reasonable, out-of-pocket costs and expenses of Collateral Agent and the Lenders
party hereto, and the reasonable and documented fees and disbursements of
counsel to Collateral Agent and the Lenders party hereto (including reasonable
and documented allocated costs of internal counsel), in connection with the
negotiation, preparation, execution and delivery of this Amendment and any other
documents to be delivered in connection herewith on the Amendment Effective Date
or after such date.

(f)           Binding Effect.  This Amendment binds and is for the benefit of
the successors and permitted assigns of each party.

(g)          Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAWS
OTHER THAN THE LAWS OF THE STATE OF NEW YORK), INCLUDING ALL MATTERS OF





3



 

CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
COLLATERAL.

(h)          Complete Agreement; Amendments; Exit Fee Agreement.  This Amendment
and the Loan Documents represent the entire agreement about this subject matter
and supersede prior negotiations or agreements with respect to such subject
matter.  All prior agreements, understandings, representations, warranties, and
negotiations between the parties about the subject matter of this Amendment and
the Loan Documents merge into this Amendment and the Loan Documents.  For the
avoidance of doubt and notwithstanding anything to the contrary in this
Amendment, Borrower (a) reaffirms its obligations under the Exit Fee Agreement,
including without limitation its obligation to pay the Success Fee (as defined
in the Exit Fee Agreement) if and when due thereunder, and (b) agrees that the
defined term “Loan and Security Agreement” as defined in the Exit Fee Agreement
shall on and after the Amendment Effective Date mean the Loan and Security
Agreement as amended by this Amendment and as may be amended, restated or
modified from time to time on or after the Amendment Effective Date.

(i)           Severability of Provisions.  Each provision of this Amendment is
severable from every other provision in determining the enforceability of any
provision.

(j)           Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

(k)          Loan Documents. This Amendment and the documents related thereto
shall constitute Loan Documents.

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

 



4



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

BORROWER:

 

 

 

RUBIUS THERAPEUTICS, INC.,

as Borrower

 

 

 

 

 

By:

/s/ Andrew Oh

 

Title:

Chief Financial Officer

 





[Signature Page to First Amendment (Solar/Rubius)]



 

 

COLLATERAL AGENT:

 

 

 

SOLAR CAPITAL LTD.,

as Collateral Agent

 

 

 

By:

/s/ Anthony J. Storino

 

Name:

Anthony J. Storino

 

Title:

Authorized Signatory

 





[Signature Page to First Amendment (Solar/Rubius)]



 

 

LENDERS:

 

 

 

SOLAR CAPITAL LTD.,

as Lender

 

 

 

 

 

By:

/s/ Anthony J. Storino

 

Name:

Anthony J. Storino

 

Title:

Authorized Signatory

 

 

 

SCP PRIVATE CREDIT INCOME FUND L.P.,

as Lender

 

 

 

 

 

By:

/s/ Anthony J. Storino

 

Name:

Anthony J. Storino

 

Title:

Authorized Signatory

 

 

 

SUNS SPV LLC,

as Lender

 

 

 

 

 

By:

/s/ Anthony J. Storino

 

Name:

Anthony J. Storino

 

Title:

Authorized Signatory

 

[Signature Page to First Amendment (Solar/Rubius)]

